         Case 1:19-cr-00921-AKH
         Case 1:19-cr-00921-AKH Document
                                Document 31
                                         32 Filed
                                              Filed 09/20/21
                                                    09/21/21 PagF
                                                             Page 1 of
                                                                    of 1
                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New Y'ork

                                                         The Silvio J. Mollo Building
                                                         One Saini Andrew 's Plaza
                                                                                                           ~•
                                                         New York, New York 10007                                         V\ f'

                                                         September 20, 2021J                      i)\J~I   J ,\( ,o,'Su
                                                                ~'\~ ~~     ~  ~
VIA ECF AND EMAIL

The Honorable Alvin K. Hellerstein

                                                                        ~
                                                                     \'? \ ,rlJI:
United States District Judge
                                                                 .
Southern District of New York
500 Pearl Street
New York, New York 10007                                         <\:       ;ry;Y
                                                                      \) ,. ~
                                                                                                      -1w
                                                                                                -~ \1; \ 1u
                                                                                                                  1, \

       Re:     United States v. Nicholas Truglia, 19 Cr. 921 (AKH)                      :        .·    \   V\ \
Dear Judge Hellerstein:                                                     }               .    I    °'
        The Government writes on behalf of the parties to respectfully request that the Court
adjourn the conference in this case currently scheduled for September 23, 2021, 1for approximately
two weeks. The parties have engaged in and continue to engage in extensive discussions
concerning a pretrial resolution of this case. The parties believe that they are close to reaching
such a resolution but do not anticipate doing so by September 23. Accordingly, the parties request
the additional time to continue and hopefully conclude their plea discussions.

         If the Court grants this request, the Government further requests that the Court exclude
time under the Speedy Trial Act between September 23, 2021, and the conference date set by the
Court. The ends of justice served by granting such an exclusion outweigh the best interest of the
public and the defendant in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). An exclusion
is warranted in order to allow additional time for the parties to engage in discussions of a potential
pretrial resolution of this case. The defendant consents to this request.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney
                                                 <="--                              I

                                           By:     ~ -----=-v   V"    c.-,V// ~
                                                                            2
                                                 Timothy Capozzi ·
                                                 Assistant United States Attorney
                                                 (212) 637-2404

cc:    Jeffrey Udell, Esq.
       Adam Cohen, Esq.
